DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
During a telephone conversation with Randy Peck on 11/05/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8 & 16-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 & 16-18, drawn to a heatable fluid chamber.
Group II, claim(s) 9-15, drawn to a method of assembling a heatable fluid chamber.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I & II lack unity of invention because even though the inventions of these groups require the technical features of a fluid chamber with a first fluid port; a heating line in the fluid chamber; a rotary disk arranged about an axis on the fluid chamber and deflecting a portion of the heating line, these technical features are not a special technical feature as they do not make a contribution over the prior art in view of Gessner (WO2018057376A1).  
Gessner teaches a heatable fluid chamber assembly (Fig.1) for a window wash system of a vehicle (abstract) comprising: a fluid chamber having a first fluid port (Fig.1 ref 12); a heating line (Fig.1 refs 38/40) arranged in the fluid chamber, and arranged in the first fluid port; a rotary disc (Fig.8 ref 22) arranged about an axis on the fluid chamber (best seen in Figs.1 & 7) and having a deflector (see Figs.7-8 one of refs 42 or 44) extending into the fluid chamber; a portion of the heating line id displaceable by the deflector during a rotation of the rotary disc (see Figs.4-8, also [0022 & 0027]); the first fluid port extends radially to the axis (see Fig.1).
Claim Interpretation
In claim 4, applicant uses the phrase “straight-lined run” when referring to the heating line. This is understood to mean that the heating line has a straight portion extending from the first port to the second port.
In claim 8, applicant uses the phrase “wind up”, this is understood to mean entangling/curving, as understood by the plain meaning of wind (see https://www.merriam-webster.com/dictionary/wind, see 3 of 5 verb 2) as opposed to wind-up (https://www.merriam-webster.com/dictionary/windup see 3 of 3), as it is believed this is the intended meaning based on applicant’s disclosure. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 & 17, applicant states that a second fluid port is provided on the fluid chamber, however a chamber is understood to be a volume of space. It is unclear as to how a port is provided on a volume of space and what spatial configuration the limitation provides for the second port. For examination purposes the limitation will be understood as the fluid chamber having a second port.
The remaining claims are rejected for being dependent upon a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 & 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gessner (WO2018057376A1).
As to claims 1 & 16 Gessner teaches a heatable fluid chamber assembly (Fig.1) for a window wash system of a vehicle (abstract) comprising: a fluid chamber having a first fluid port (Fig.1 ref 12); a heating line (Fig.1 refs 38/40) arranged in the fluid chamber, and arranged in the first fluid port (Figs.1-2 see refs 38/40); a rotary disc (Fig.8 ref 22) arranged about an axis on the fluid chamber (best seen in Figs.1 & 7) and having a deflector (see Figs.7-8 one of refs 42 or 44) extending into the fluid chamber; a portion of the heating line id displaceable by the deflector during a rotation of the rotary disc (see Figs.4-8, also [0022 & 0027]); the first fluid port extends radially to the axis (see Fig.1).
As to claims 2 & 17, Gessner teaches the assembly of claim 1, wherein a second fluid port is provided on the fluid chamber (Fig.1 ref 14) and extends colinearly to the first fluid port.
As to claim 3, Gessner teaches the assembly of claim 2, wherein the heating line runs through the second fluid port (see Fig.1).
As to claim 4, Gessner teaches the assembly of claim 2, wherein the deflector in a first rotary position of the rotary disk allows for a straight-lined run of the heating line from the first fluid port to the second fluid port and through the chamber (see Fig.2).
As to claim 5, Gessner teaches the assembly of claim 1, wherein there is a diaphragm (Figs.6-7 ref 20), which operates as a non-return element that guides fluid [0024], which is well understood in the art to refer to a check valve. As the diaphragm element is utilized to guide fluid, it at least some part within the fluid chamber.
As to claims 6 & 18, Gessner teaches the assembly of claim 1, wherein the rotary disk has a second deflector extending into the fluid chamber and arranged off-centered with respect to the axis at the rotary disk (see Figs.7-8 other of ref 42 or 44).
As to claim 7, Gessner teaches the assembly of claim 5, wherein in a second rotary position the deflector is arranged in the area of the check valve (Figs.4-5 ref 44).
As to claim 8, Gessner teaches the assembly of claim 1, wherein the deflector is configured to wind up the heating line (see Figs.4-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gessner (WO2018057376A1) and Ostergren (US20170349150A1). The following rejection is provided as an alternative rejection to claims 5 & 7 above assuming arguendo that the diaphragm is not a check valve nor is it in the fluid chamber.
As to claim 5, Gessner teaches the assembly of claim 1, wherein there is a nozzle unit (Fig.1 ref 16), however Gessner does not disclose that the nozzle unit is within the fluid chamber. However, such a feature would have been obvious in light of Ostergren.
Ostergren discloses an art related vehicle washing system (abstract), wherein a chamber which contains wash fluid (Fig.3 ref 112/130) also contains a nozzle defined by a fluidic insert (Fig.3 ref 132) to allow for different desired flow pattern [0044-0045].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Gessner to utilize the nozzle structure of Ostergren in order to easily provide different flow patterns when desired (Ostergren [0044-0045]).
As to claim 7, Modified Gessner teaches the assembly of claim 5, wherein in a second rotary position the deflector is arranged in the area of the nozzle unit (Gessner Figs.4-6 ref 42).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nuemann (DE102006032095A1) discloses an art related vehicle washing system (abstract), wherein a chamber (Fig.2 ref 9) is provided with nozzles (Fig.2 ref 16) inserted at least partly in the chamber.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gopalan (US20190061702A1) discloses an art related washing assembly (abstract), wherein a chamber (Fig.2B ref 112 including refs 116/118) is provided with a nozzle insert (Fig.2B ref 114) to provide small and more efficient nozzles [0004 & 0007].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rathey (US20100237171A1) discloses a vehicle wash system (abstract), wherein a chamber (Fig.1 ref 1 including ref 10) contains a nozzle (Fig.1 ref 20) at least some part within the chamber in order to reliably product a oscillating fan spray (abstract)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duell (WO2017189219A1) discloses an art related vehicle washing system (abstract), wherein a nozzle is provided between to fluidic openings such that is exists within a chamber (see Figs.3a-3c)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711